DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2021 has been entered.

Claims 1-12, 14, 15 and 19 are cancelled and claims 13, 16-18, 20-32 are as previously presented.  In summary, claims 13, 16-18, 20-32 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian J. Kim (74,665) on 19 May 2021.

Claim 13 is amended as follows:
13. (Currently Amended) A method of creating a virtual pop-up space, the method comprising: receiving, from a first user, a first set of spatial capture data representing a first area of a real-world location located about the first user; rendering a first traversable 3D representation of the first real-world location based on the first set of spatial capture data, wherein the first set of spatial capture data includes a representation of a physical dimension and a physical location of a first object, and wherein the first object is a least partially within the first traversable 3D representation of the first real-world location; rendering a virtual interface configured to manage a user transaction within the traversable 3D representation; receiving, from a second user, a second set of spatial capture data representing a second area of a second real-world location located about the second user, wherein the second area falls within a distance threshold of the first area; rendering a second traversable representation of the second real-world location based on the second set of spatial capture data, wherein the second set of spatial capture data includes a representation of a physical dimension and a physical location of a second object, and wherein the [[first]]second object is a least partially within the [[first]]second traversable 3D representation of the [[first]]second real-world location; determining whether the first area and the second area intersect; and responsive to determining that the first area and the second area intersect, stitching the first and second traversable 3D representations together into a shared virtual space captured from a shared real-world location.


Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the RCE received 06 May 2021, the Examiner has determined that the claims overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, claims 13, 16-18, 20-32 and the application are now in condition for allowance.

With regard to claim 13 claiming a method of creating a virtual pop-up space, the method comprising: receiving, from a first user, a first set of spatial capture data representing a first area of a real-world location located about the first user; rendering a first traversable 3D representation of the first real-world location based on the first set of spatial capture data, wherein the first set of spatial capture data includes a representation of a physical dimension and a physical location of a first object, and wherein the first object is a least partially within the first traversable 3D representation of the first real-world location; rendering a virtual interface configured to manage a user transaction within the traversable 3D representation; receiving, from a second user, a second set of spatial capture data representing a second area of a second real-world location located about the second user, wherein the second area falls within a distance threshold of the first area; rendering a second traversable representation of the second real-world location based on the second set of spatial capture data, wherein the second set of spatial capture data includes a representation of a physical dimension and a physical location of a second object, and wherein the [[first]]second object is a least partially within the [[first]]second traversable 3D representation of the [[first]]second real-world location; determining whether the first area and the second area intersect; and responsive to determining that the first area and the second area 

With regard to claim 22 claiming a computer-implemented method for generating a virtual pop-up space, comprising: rendering a first traversable 3D representation of a first real-world location using a. first set of spatial capture data, wherein the first traversable 3D representation includes a first avatar of a first user, and wherein the first set of spatial capture data includes a representation of a physical dimension and a physical location of a first object; rendering a second traversable 3D representation of a second real-world location using a second set of spatial capture data, wherein the second traversable 3D representation includes a second avatar of a second user, and wherein the second set of spatial capture data includes a representation oi a physical dimension and physical location of a second object; determining whether the first traversable 3D representation and the second traversable 3D representation fall within a threshold distance, wherein an upper limit of the threshold distance includes at least one shared point between two adjacent traversable 3D representations; responsive to determining that the first traversable 3D representation and the second traversable 3D representation fall within the threshold distance; merging the first traversable 3D representation and the second traversable 3D representation to render a shared traversable 3D representation that includes the first avatar and the second avatar; and rendering a virtual interface configured to enable a user transaction through at least one of the first avatar and the second avatar within the shared traversable 3D representation of the real-world location are in total, a unique combination of features and are non-obvious over the art of record.

The newly cited Ichikawa et al. (U. S. Patent Application Publication 2020/0051336 A1) prior art teaches many of the features of claim 13 including a first real space including an object associated with a first user, a second real space including a different object associated with a second user, and a shared virtual space is generated based on the two real spaces where the two real spaces are known in advance and the data (images) concerning the real spaces is not gained from devices operated by the first and second user in real time, nor is a separate user virtual space generated for each user that may be joined into a common shared virtual space based on a threshold distance between the two virtual user spaces.

The art disclosed in the IDS received 06 May 2021 and the additional art reviewed in an updated search of applicable art as shown in the record would require undue hindsight reconstruction to incorporate some combination of two or more of these disclosures to generate a solution that would read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613